                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

KRISTIN KING f/k/a LUZ GUZMAN,                    §
                                                  §
       Plaintiff,                                 §
                                                  §
V.                                                §   CIVIL ACTION NO. 4:18-cv-2245
                                                  §
KS MANAGEMENT SERVICES, LLC,                      §
                                                  §
       Defendant.                                 §

                                  MOTION TO REINSTATE

       On July 21, 2020, the parties in this case agreed to entry of a conditional 90-day order of

dismissal to consummate settlement. The parties were not able to finalize settlement. Although a

conditional order was not ultimately entered, Plaintiff, in an abundance of caution, hereby moves

this Court to reinstate the matter on the Court’s docket.



                                                       Respectfully submitted,


                                                        /s/ Ahad Khan
                                                       Ahad Khan
                                                       Texas Bar No. 24092624
                                                       S.D. Texas ID No. 2981398
                                                       712 Main Street, Suite 900
                                                       Houston, TX 77002
                                                       (713) 401-3558 – Telephone
                                                       ak@ahadkhanlaw.com – Email

                                                       ATTORNEY FOR PLAINTIFF
                                                       KRISTIN KING




                                                 1
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon
counsel of record listed below by the Southern District of Texas ECF system on the 21st day of
October 2020.

       Juliann H. Panagos
       Kimberly R. Stuart
       Crain Caton & James PC
       1401 McKinney Street, Suite 1700
       Houston, TX 77010

                                           /s/ Ahad Khan
                                           Ahad Khan




                                              2
